DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments: 

    PNG
    media_image1.png
    223
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    384
    637
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    382
    641
    media_image3.png
    Greyscale

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a top portion that enclose a region that is located above the dryer within the drying environment; the at least one sliding door is configured to move upwards to a position within the top portion; the sliding door is positioned below the top portion; and the sliding door is positioned within the top portion) were not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, applicant’s arguments with respect to claims 1-14 have been considered but are moot in view of new ground(s) of rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (herein after AAPA) in view of Murakami et al. (US 5,671,764; hereinafter Murakami), Yoshida et al. (US 2005/0103270; hereinafter Yoshida) and Achkire et al. (US 2005/0241684; hereinafter Achkire).

    PNG
    media_image4.png
    452
    513
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    724
    507
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    612
    470
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    694
    393
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    225
    365
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    224
    357
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    231
    353
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    710
    484
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    695
    505
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    703
    484
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    740
    408
    media_image14.png
    Greyscale
 

    PNG
    media_image15.png
    775
    407
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    751
    392
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    734
    380
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    743
    378
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    756
    451
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    574
    450
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    593
    496
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    763
    378
    media_image22.png
    Greyscale


Regarding claims 1-5 & 7, AAPA discloses a system (100, fig. 1) comprising:
a factory interface (106, fig. 1); 
a brush box (120, fig. 1); and 
a drying environment (102, fig. 1) disposed between the factory interface (106, fig. 1) and the brush box (120, fig. 1), wherein the drying environment (102, fig. 1) comprises 
a dryer (104, fig. 1) comprising a lid (see ANNOTATED fig. 1) having a first dryer opening (left opening of the lid, ANNOTATED fig. 1) and a second dryer opening (right opening of the lid where item 112 disposing inside, ANNOTATED fig. 1), wherein the lid (see ANNOTATED fig. 1) is configured to receive at least one substrate (112, fig. 1) into the dryer (104, fig. 1) through the first dryer opening (left opening of the lid, ANNOTATED fig. 1) and to allow the at least one substrate (112, fig. 1) to exit the dryer (104, fig. 1) through the second dryer opening (right opening of the lid where item 112 disposing inside, ANNOTATED fig. 1); 
a top portion (103, fig. 1) that enclose a region (region at item 114, fig. 1) that is located above the dryer (104, fig. 1) within the drying environment (102, fig. 1), the top portion (103, fig. 1) having a drying environment opening (105, fig. 1) between the drying environment (102, fig. 1) and the factory interface (106, fig. 1).  (Application claim 1)
AAPA does not disclose at least one sliding door having a length and a width, the at least one sliding door positioned within the drying environment, wherein the at least one sliding door is configured to move upwards to a position within the top portion such that the length of the at least one sliding door covers the entirety of the drying environment opening and is configured to move downwards to a position such that the length of the at least one sliding door is entirely below the drying environment opening while the at least one substrate is within the drying environment; (Application claim 1) and 
wherein the at least one sliding door comprises two or more sliding doors. (Application claim 7)
Murakami teaches at least one sliding door (Murakami, 36 on left side of item 31, 36 on right side of item 31, ANNOTATED fig. 4) having a length (Murakami, as shown in fig. 4) and a width (Murakami, as shown in fig. 4), the at least one sliding door (Murakami, 36 on left side of item 31, 36 on right side of item 31, ANNOTATED fig. 4) positioned within the drying environment (Murakami, fig. 4), wherein the at least one sliding door (Murakami, 36 on left side of item 31, 36 on right side of item 31, ANNOTATED fig. 4) is configured to move upwards to a position (Murakami, as shown in fig. 4) outside the top portion (Murakami, top portion at item 31, fig. 4) such that the length (Murakami, as shown in fig. 4) of the at least one sliding door (Murakami, 36 on left side of item 31, 36 on right side of item 31, ANNOTATED fig. 4) covers the entirety of the drying environment opening (Murakami, 35, fig. 4) and is configured to move downwards to a position such that the length (Murakami, as shown in fig. 4) of the at least one sliding door (Murakami, 36 on left side of item 31, 36 on right side of item 31, ANNOTATED fig. 4) is entirely below the drying environment opening (Murakami, 35, fig. 4) while the at least one substrate (Murakami, W, fig. 4) is within the drying environment (Murakami, fig. 4); (Application claim 1) and
wherein the at least one sliding door (Murakami, 36 on left side of item 31, 36 on right side of item 31, ANNOTATED fig. 4) comprises two or more sliding doors (Murakami, see fig. 4). (Application claim 7)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to incorporate at least one sliding door having a length and a width, the at least one sliding door positioned within the drying environment, wherein the at least one sliding door is configured to move upwards to a position outside the top portion such that the length of the at least one sliding door covers the entirety of the drying environment opening and Murakami, into the system of AAPA for minimizing the contaminants, such as dust particles, or liquid and/or solution particles, or etc…, from freely transferring from one processing chamber to another processing chamber during an operation of each individual processing chamber which would result in producing high quality products or substrates and thus the production scrap is reduced.  Thus, the manufacturing cost is reduced and thus benefits the consumer.
Furthermore, well-known in the art, Yoshida teaches at least one sliding door (Yoshida, 20A, 20B, 20C, figs. 1, 2) is configured to move upwards to a position (Yoshida, as shown in fig. 2) within the top portion (Yoshida, top space at item 44, fig. 2).  (Application claim 1) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the system of AAPA with at least one sliding door is configured to move upwards to a position within the top portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Shifting the location of the sliding door does not modify the operation of the system because the sliding door would still cover the drying environment opening.
Moreover, AAPA does not disclose a rotation platform within the top portion, wherein the rotation platform is configured to transfer the at least one substrate to the factory interface through the dryer environment opening; (Application claim 1)
wherein the dryer further comprises a cradle configured to receive the at least one substrate as the at least one substrate enters the dryer; (Application claim 2)

wherein the rotation platform further comprises a catcher configured to receive the at least one substrate from the pusher as the at least one substrate exits the dryer; (Application claim 4)
wherein the rotation platform further comprises a finger configured to secure the at least one substrate to the rotation platform; (Application claim 5)
Achkire teaches a rotation platform (Achkire, 58, fig. 2A-I) within the top portion (Achkire, space portion at item 56, fig. 2A-I), wherein the rotation platform (Achkire, 58, fig. 2A-I) is configured to transfer the at least one substrate (Achkire, W, fig. 2A-I) to the factory interface through the dryer environment opening (Achkire recites “After the wafer W is secured on the platform 58, the platform 58 rotates to its horizontal position (FIG. 2F). An air cylinder 64 (FIG.1) which may include an adjustable stop and shock absorber (not shown) may be used to lower the platform 58 to a defined output position, for example, at an elevation where a wafer handler 66 (FIG. 2H) may extract the wafer W. The finger 62 is then retracted as shown in FIG. 2H, and the wafer handler 66 picks up the wafer W to transfer it to another location ( e.g., to a cassette). The platform 58 then returns to its generally vertically inclined process position (FIG. 21) ready to receive the next processed wafer W' as the next processing wafer W' when it is elevated from the drying section 28.), [0054], UNDERLINE emphasis added; thus, in other words, the platform or item 58 of Achhire is configured to transfer the substrate or wafer W to another location which can be a factory interface or etc…, and the substrate or wafer W of Achkire can be configured to pass through an opening of the drying apparatus 11 by using the Achhire is configurable to transfer the substrate or wafer W to another location, which can be a factory interface or etc…, through the opening of the drying apparatus 11 or the dryer environment opening); (Application claim 1)
wherein the dryer (Achkire, 11, fig. 2A-I) further comprises a cradle (Achkire, 36, fig. 2A-I) configured to receive the at least one substrate (Achkire, W, fig. 2A-I) as the at least one substrate (Achkire, W, fig. 2A-I) enters the dryer (Achkire, 11, fig. 2A-I); (Application claim 2)
wherein the dryer (Achkire, 11, fig. 2A-I) further comprises a pusher (Achkire, 44, fig. 2A-I) configured to raise the at least one substrate (Achkire, W, fig. 2A-I) out of the dryer (Achkire, 11, fig. 2A-I), wherein the pusher (Achkire, 44, fig. 2A-I) receives the at least one substrate (Achkire, W, fig. 2A-I) from the cradle (Achkire, 36, fig. 2A-I); (Application claim 3)
wherein the rotation platform (Achkire, 58, fig. 2A-I) further comprises a catcher (Achkire, 60, fig. 2A-I) configured to receive the at least one substrate (Achkire, W, fig. 2A-I) from the pusher (Achkire, 44, fig. 2A-I) as the at least one substrate (Achkire, W, fig. 2A-I) exits the dryer; (Application claim 4)
wherein the rotation platform (Achkire, 58, fig. 2A-I) further comprises a finger (Achkire, 62, fig. 2A-I) configured to secure the at least one substrate (Achkire, W, fig. 2A-I) to the rotation platform (Achkire, 58, fig. 2A-I); (Application claim 5)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further incorporate a rotation platform within the top portion, wherein the rotation platform is configured to transfer the at least one substrate to the factory interface through the dryer environment opening; (Application claim 1) wherein the dryer further comprises a cradle configured to receive the at least one substrate as the at least one substrate Achkire, into the modified system of AAPA for providing an automatic material handling system which simultaneously receiving and unloading the substrates at the same time during a drying process which would result in reducing the processing time and thus the production rate is increased.  Consequently, the manufacturing cost is reduced and thus benefits the consumer.    

Regarding claim 6, AAPA as modified discloses the limitations of the drying environment of claim 1 above, but does not disclose wherein the dryer further comprises a plurality of spray bars configured to spray the at least one substrate with an isopropyl alcohol (IPA) vapor. 
Achkire further teaches the dryer (Achkire, 11, fig. 2A-I) further comprises a plurality of spray bars (Achkire, 50, fig. 2A-I) configured to spray the at least one substrate (Achkire, W, fig. 2A-I) with an isopropyl alcohol (IPA) vapor (Achkire, IPA vapor, [0038]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the system of AAPA with the dryer further comprises a plurality of spray bars configured to spray the at least one substrate with an isopropyl alcohol (IPA) vapor, as taught by Achkire, for effectively removing the bath fluid 

Regarding claims 8-14, AAPA discloses a system (100, fig. 1) comprising:
a factory interface (106, fig. 1); 
a brush box (120, fig. 1); and 
a drying environment (102, fig. 1) disposed between the factory interface (106, fig. 1) and the brush box (120, fig. 1), wherein the drying environment (102, fig. 1) comprises 
a dryer (104, fig. 1), comprising: 
a lid (see ANNOTATED fig. 1) having a first dryer opening (left opening of the lid, ANNOTATED fig. 1) and a second dryer opening (right opening of the lid where item 112 disposing inside, ANNOTATED fig. 1), wherein the lid (see ANNOTATED fig. 1) is configured to receive at least one substrate (112, fig. 1) into the dryer (104, fig. 1) through the first dryer opening (left opening of the lid, ANNOTATED fig. 1) and allow the at least one substrate (112, fig. 1) to exit the dryer (104, fig. 1) through the second dryer opening (right opening of the lid where item 112 disposing inside, ANNOTATED fig. 1); 
a rinsing portion (lower portion or rinsing portion of item 104, ANNOTATED fig. 1) having a tube of liquid (as shown in fig. 1, the lower portion or rinsing portion of item 104 has a tube shape wall containing the liquid which is the same as the lower portion or rinsing portion 302 of item 204, figs. 2 & 3, of the instant application having a tube shape wall containing the liquid); and 
that enclose a region (region at item 114, fig. 1) that is located above the dryer (104, fig. 1) within the drying environment (102, fig. 1), the top portion (103, fig. 1) having a drying environment opening (105, fig. 1) between the drying environment (102, fig. 1) and a factory interface (106, fig. 1); (Application claim 8)
AAPA does not disclose a drying portion having a plurality of spray bars located directly above the tube of liquid; (Application claim 8) and 
wherein the plurality of spray bars are configured to spray the at least one substrate with an isopropyl alcohol (IPA) vapor. (Application claim 13)
Achkire teaches a drying portion (Achkire, 28, fig. 2A-I) having a plurality of spray bars (Achkire, 50, fig. 2A-I) located directly above the tube of liquid (Achkire, 18a, fig. 1, 2A, [0030]); (Application claim 8) and
wherein the plurality of spray bars (Achkire, 50, fig. 2A-I) are configured to spray the at least one substrate (Achkire, W, fig. 2A-I) with an isopropyl alcohol (IPA) vapor (Achkire, IPA vapor, [0038]). (Application claim 13)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to incorporate a drying portion having a plurality of spray bars located directly above the tube of liquid; (Application claim 8) and wherein the plurality of spray bars are configured to spray the at least one substrate with an isopropyl alcohol (IPA) vapor (Application claim 13), as taught by Achkire, into the system of AAPA for effectively removing the bath fluid remaining on the substrate’s surfaces which would result in avoiding streaks, spotting and/or residue marks forming on the surfaces of the substrate and thus the production scrap is reduced.  Thus, the manufacturing cost is reduced and thus benefits the consumer.
AAPA does not disclose a sliding door having a length and a width positioned within the drying environment, wherein: 
the sliding door is positioned below the top portion such that at least a portion of the length is below the drying environment opening while the at least one substrate is below the plurality of spray bars; and 
the sliding door is positioned within the top portion such that the length of the sliding door covers the entirety of the drying environment opening while the at least one substrate is raised past the plurality of spray bars; (Application claim 8) and 
wherein the length of the sliding door is greater than the width of the sliding door. (Application claim 14)
Murakami teaches a sliding door (Murakami, 36 on right side of item 31, ANNOTATED fig. 4) having a length (Murakami, as shown in fig. 4) and a width (Murakami, as shown in fig. 4) positioned within the drying environment (Murakami, fig. 4), wherein: 
the sliding door (Murakami, 36 on right side of item 31, ANNOTATED fig. 4) is positioned below the top portion (Murakami, top portion at item 31, fig. 4) such that at least a portion of the length (Murakami, as shown in fig. 4) is below the drying environment opening (Murakami, 35 on the right side of item 31, ANNOTATED fig. 4) while the at least one substrate (Murakami, W, fig. 4) is below the plurality of spray bars (Murakami, 84, figs. 6, 8c); and 
the sliding door (Murakami, 36 on right side of item 31, ANNOTATED fig. 4) is positioned outside the top portion (Murakami, top portion at item 31, fig. 4) such that the length (Murakami, as shown in fig. 4) of the sliding door (Murakami, 36 on right side of item 31, ANNOTATED fig. 4) covers the entirety of the drying environment opening (Murakami, 35 on Murakami, W, fig. 4) is raised past (Murakami, see figs. 4, 6, 7, col. 7, lines 13-30) the plurality of spray bars (Murakami, 84, figs. 6, 8c); (Application claim 8) and 
wherein the length (Murakami, as shown in fig. 4) of the sliding door (Murakami, 36 on right side of item 31, ANNOTATED fig. 4) is greater than the width (Murakami, as shown in fig. 4) of the sliding door (Murakami, 36 on right side of item 31, ANNOTATED fig. 4). (Application claim 14)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further incorporate a sliding door having a length and a width positioned within the drying environment, wherein: the sliding door is positioned below the top portion such that at least a portion of the length is below the drying environment opening while the at least one substrate is below the plurality of spray bars; and the sliding door is positioned outside the top portion such that the length of the sliding door covers the entirety of the drying environment opening while the at least one substrate is raised past the plurality of spray bars; (Application claim 8) and wherein the length of the sliding door is greater than the width of the sliding door. (Application claim 14), as taught by Murakami, into the modified system of AAPA for minimizing the contaminants, such as dust particles, or liquid and/or solution particles, or etc…, from freely transferring from one processing chamber to another processing chamber during an operation of each individual processing chamber which would result in producing high quality products or substrates and thus the production scrap is reduced.  Thus, the manufacturing cost is reduced and thus benefits the consumer.
Yoshida teaches a sliding door (Yoshida, 20A, 20B, 20C, figs. 1, 2) is positioned within the top portion (Yoshida, top space at item 44, fig. 2).  (Application claim 8) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the system of AAPA with the sliding door is positioned within the top portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Shifting the location of the sliding door does not modify the operation of the system because the sliding door would still cover the drying environment opening.
Furthermore, AAPA does not disclose a rotation platform within the top portion, wherein the rotation platform is configured to transfer the at least one substrate to the factory interface through the dryer environment opening; (Application claim 8)
wherein the dryer further comprises a cradle configured to receive the at least one substrate as the at least one substrate enters the rinsing portion of the dryer; (Application claim 9)
wherein the dryer further comprises a pusher configured to raise the at least one substrate out of the rinsing portion into the drying portion of the dryer, wherein the pusher is configured to receive the at least one substrate from the cradle; (Application claim 10)
wherein the rotation platform further comprises a catcher configured to receive the at least one substrate from the pusher as the at least one substrate exits the dryer; (Application claim 11)
wherein the rotation platform further comprises a finger configured to secure the at least one substrate to the rotation platform. (Application claim 12)
Achkire further teaches a rotation platform (Achkire, 58, fig. 2A-I) within the top portion (Achkire, space portion at item 56, fig. 2A-I), wherein the rotation platform (Achkire, 58, fig. 2A-I) is configured to transfer the at least one substrate (Achkire, W, fig. 2A-I) to the factory interface through the dryer environment opening (Achkire recites “After the wafer W is secured on the platform 58, the platform 58 rotates to its horizontal position (FIG. 2F). An air cylinder 64 (FIG.1) which may include an adjustable stop and shock absorber (not shown) may be used to lower the platform 58 to a defined output position, for example, at an elevation where a wafer handler 66 (FIG. 2H) may extract the wafer W. The finger 62 is then retracted as shown in FIG. 2H, and the wafer handler 66 picks up the wafer W to transfer it to another location ( e.g., to a cassette). The platform 58 then returns to its generally vertically inclined process position (FIG. 21) ready to receive the next processed wafer W' as the next processing wafer W' when it is elevated from the drying section 28.), [0054], UNDERLINE emphasis added; thus, in other words, the platform or item 58 of Achhire is configured to transfer the substrate or wafer W to another location which can be a factory interface or etc…, and the substrate or wafer W of Achkire can be configured to pass through an opening of the drying apparatus 11 by using the item 66 before transferring to another location; and thus, further in other words, the platform or item 58 of Achhire is configurable to transfer the substrate or wafer W to another location, which can be a factory interface or etc…, through the opening of the drying apparatus 11 or the dryer environment opening); (Application claim 8)
wherein the dryer (Achkire, 11, fig. 2A-I) further comprises a cradle (Achkire, 36, fig. 2A-I) configured to receive the at least one substrate (Achkire, W, fig. 2A-I) as the at least one substrate (Achkire, W, fig. 2A-I) enters the rinsing portion (Achkire, 26, fig. 2A-I) of the dryer (Achkire, 11, fig. 2A-I); (Application claim 9)
Achkire, 11, fig. 2A-I) further comprises a pusher (Achkire, 44, fig. 2A-I) configured to raise the at least one substrate (Achkire, W, fig. 2A-I) out of the rinsing portion (Achkire, 26, fig. 2A-I) into the drying portion (Achkire, 28, fig. 2A-I) of the dryer (Achkire, 11, fig. 2A-I), wherein the pusher (Achkire, 44, fig. 2A-I) is configured to receive the at least one substrate (Achkire, W, fig. 2A-I) from the cradle (Achkire, 36, fig. 2A-I); (Application claim 10)
wherein the rotation platform (Achkire, 58, fig. 2A-I) further comprises a catcher (Achkire, 60, fig. 2A-I) configured to receive the at least one substrate (Achkire, W, fig. 2A-I) from the pusher (Achkire, 44, fig. 2A-I) as the at least one substrate (Achkire, W, fig. 2A-I) exits the dryer (Achkire, 11, fig. 2A-I); (Application claim 11)
wherein the rotation platform (Achkire, 58, fig. 2A-I) further comprises a finger (Achkire, 62, fig. 2A-I) configured to secure the at least one substrate (Achkire, W, fig. 2A-I) to the rotation platform (Achkire, 58, fig. 2A-I). (Application claim 12)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further incorporate a rotation platform within the top portion, wherein the rotation platform is configured to transfer the at least one substrate to the factory interface through the dryer environment opening; (Application claim 8) wherein the dryer further comprises a cradle configured to receive the at least one substrate as the at least one substrate enters the rinsing portion of the dryer; (Application claim 9) wherein the dryer further comprises a pusher configured to raise the at least one substrate out of the rinsing portion into the drying portion of the dryer, wherein the pusher is configured to receive the at least one substrate from the cradle; (Application claim 10) wherein the rotation platform further comprises a catcher configured to receive the at least one substrate from the pusher as the at least one substrate exits Achkire, into the modified system of AAPA for providing an automatic material handling system which simultaneously receiving and unloading the substrates at the same time during a drying process which would result in reducing the processing time and thus the production rate is increased.  Consequently, the manufacturing cost is reduced and thus benefits the consumer.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762